t c memo united_states tax_court loy robert bost iii petitioner v commissioner of internal revenue respondent docket no filed date loy robert bost iii pro_se steven m webster for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure - - the issue is whether wages and a pension distribution are taxable under sec_61 petitioner resided in hickory north carolina at the time the petition was filed respondent determined that petitioner received wages of dollar_figure and a pension distribution of dollar_figure from a so-called sec_401 retirement account during and petitioner has stipulated these facts petitioner raises two arguments first he contends that this court does not have jurisdiction to resolve the matter we have frequently stated that the predicates to our jurisdiction are that a valid notice_of_deficiency is mailed to the taxpayer at his last_known_address and a timely petition is filed in this court see sec_6612 sec_6213 rule see also 93_tc_22 83_tc_626 that jurisdiction is in personam see 110_tc_35 in this case a valid notice_of_deficiency was mailed to petitioner at his last_known_address and petitioner timely filed a petition in this court this court therefore has jurisdiction petitioner’s second argument is that wages or compensation_for labor and the pension distribution are not taxable_income section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - this argument is frivolous see sec_61 sec_72 sec_402 see also 80_tc_1111 respondent asks that a penalty be imposed under sec_6673 that section provides inter alia that if it appears to this court that the taxpayer’s position is frivolous or groundless the court may impose a penalty in an amount not in excess of dollar_figure sec_6673 this court cautioned petitioner at the calendar call and at the trial that the positions he espoused were frivolous and warned him of the provisions of sec_6673 petitioner did not heed these warnings we therefore award a penalty to the united_states against petitioner in the amount of dollar_figure an appropriate order and decision will be entered
